ITEMID: 001-83425
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF CHECHA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1964 and lives in the city of Dniprodzerzhynsk.
5. On 29 January 2003 the Pavlograd Court awarded the applicant UAH 19,381.50 in industrial disease benefits arrears against the State-owned mining company “Geroyiv Kosmosu”, which on 3 March 2003 was joined to the State-owned Holding Company “Pavlogradvugillya”.
6. On 2 April 2003 the Pavlograd Bailiffs' Service (hereinafter “the Bailiffs”) instituted the enforcement proceedings.
7. On 29 April 2004 the Pavlograd Court assigned the “Pavlogradvugillya” as the debtor in the enforcement proceedings.
8. On 23 September 2004 the Pavlograd City Court rejected the applicant's complaint against the Bailiffs. The court indicated, inter alia, that the award could not be paid due to the debtor's lack of funds. The scope of action for the Bailiffs was also limited by the funds allocated from the State Budget to the Ministry of Fuel and Energy for payment of the industrial benefits.
9. On 25 October 2004 the debtor company was privatised.
10. On 27 December 2004 the judgment debt was paid to the applicant and the Bailiffs terminated the enforcement proceedings.
11. The relevant domestic law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
